240 S.E.2d 328 (1977)
293 N.C. 546
STATE of North Carolina
v.
Harold Bryant WILLS, Jr.
No. 45.
Supreme Court of North Carolina.
November 11, 1977.
*329 Atty. Gen. Rufus L. Edmisten and Asst. Atty. Gen. Archie W. Anders, Raleigh, for the State, appellant.
James V. Rowan, Durham, for defendant appellee.
MOORE, Justice.
Defendant assigns error to the admission in evidence, over his objection, of testimony concerning a prior offense committed by him. On direct examination, and before defendant took the stand in his own defense, State's witnesses Charles R. Wellons, the owner of the premises robbed in the present case, and Officer Ralph Seagroves testified that they had apprehended the defendant on 24 September 1975 while he was attempting to break into the same premises involved in the present case. Defendant argues that admission of such evidence violates the principle that the State cannot offer evidence tending to show that the accused has committed another distinct, independent, or separate offense. State v. McClain, 240 N.C. 171, 81 S.E.2d 364 (1954). Defendant further argues, and the Court of Appeals so held, that evidence of this prior attempt to break and enter is not admissible under any of the well-recognized exceptions listed in State v. McClain, supra. The State, on the other hand, argues that this evidence of an earlier attempt to break and enter into the same premises was relevant to show the identity of the perpetrator of the offense for which defendant is being tried in present case.
Assuming that the court erred in admitting this evidence of a prior crime, its admission was nonprejudicial to the defendant. The defendant testified in his own behalf. On his direct examination, in relating the substance of his statement to police, he admitted that he had attempted to break into Wellons' store once before. The defendant said: "He questioned me about safecracking, did I know anything about a *330 man and I told him no, which Charles Wellons is the man that I got my probation from for attempt to break and enter, and I was paying for it, and I swear I did not go back to that man's premises."
In State v. Davis, 282 N.C. 107, 191 S.E.2d 664 (1972), where defendant's witness admitted on cross-examination that defendant had been in prison, this Court said:
". . . Assuming arguendo that the evidence was inadmissible, there was no prejudicial error. In the instant case the defendant subsequently testified in his own behalf as to his criminal record and his imprisonment on other charges. An objection to inadmissible testimony is waived when evidence of the same or like import is introduced without objection. State v. Wright, 270 N.C. 158, 153 S.E.2d 883 (1967); Mallet v. Huske, 262 N.C. 177, 136 S.E.2d 553 (1964). . . ."
And in State v. Adams, 245 N.C. 344, 95 S.E.2d 902 (1956), where the State put on direct evidence of prior offenses by defendant and defendant later took the stand and testified to essentially the same facts, the Court said:
"Exceptions by the defendant to evidence of a State's witness will not be sustained where the defendant or his witness testifies, without objection, to substantially the same facts. State v. Matheson, 225 N.C. 109, 33 S.E.2d 590.
"Likewise, the admission of evidence as to facts which the defendant admitted in his own testimony, cannot be held prejudicial. State v. Merritt, 231 N.C. 59, 55 S.E.2d 804. . . ."
See also State v. Minton, 234 N.C. 716, 68 S.E.2d 844 (1951).
Under Amendments V and XIV of the United States Constitution, and Article I, Section 23, of the North Carolina Constitution, a defendant has a right not to be compelled to be a witness against himself in any criminal case. See State v. McDaniel, 274 N.C. 574, 164 S.E.2d 469 (1968). But defendant in present case does not contend that the admission of this allegedly inadmissible evidence compelled him to take the witness stand in his own behalf. At no time during the trial, nor in his argument to this Court, did the defendant intimate that he did not intend to take the witness stand in order to deny that he had committed the crime and to deny that he had confessed committing the crime to police.
Defendant argues, however, that Harrison v. United States, 392 U.S. 219, 88 S. Ct. 2008, 20 L. Ed. 2d 1047 (1967), holds that the burden is on the State to show that defendant's testimony was not induced by the erroneous admission of evidence. That case is not on point. Harrison involved a question of constitutionally impermissible evidence, i. e., an illegally obtained confession, and the effect of the admission of this constitutionally impermissible evidence on the defendant's Fifth Amendment rights.
In Harrison, the defendant did not take the stand. The Court held that the prosecution could not introduce evidence of his admissions at an earlier trial of the same case when his taking the stand was clearly compelled by the State's introduction of illegally obtained confessions by him. The Court held that since he was compelled to take the stand in the earlier case to respond to the illegally obtained confession, his forced testimony in that case was a violation of his Fifth Amendment right against self-incrimination. Therefore, his testimony could not be admitted as an admission in his later trial.
In the case at bar, no such constitutional question is involved. In United States ex rel Harris v. State of Illinois, 457 F.2d 191, 198 (7th Cir. 1972), cert. denied, 409 U.S. 860, 93 S. Ct. 147, 34 L. Ed. 2d 106, the Court held that the question of the admissibility of evidence of prior crimes "is a matter of state law and unless there is a resultant denial of fundamental fairness or the denial of a specific constitutional right, no constitutional issue is involved. . ." See also Grundler v. State of North Carolina, 283 F.2d 798 (4th Cir. 1960). No such denial appears in present case. Here, there is no question but that defendant's confession to the crime was properly obtained. It is also clear that he took the stand, not to answer the State's evidence regarding his prior *331 crime, but in order to rebut State's evidence that he both committed and confessed to the crimes in the present case. There is no allegation that his taking the stand in his own behalf was induced by the allegedly erroneous admission of evidence of his prior crime. Rather, it is clear that defendant was "compelled" to testify by the strength of the State's case, and that case included ample evidence, which was clearly competent, of his guilt. ". . . A defendant who chooses to testify waives his privilege against compulsory self-incrimination with respect to the testimony he gives, and that waiver is no less effective or complete because the defendant may have been motivated to take the witness stand in the first place only by reason of the strength of the lawful evidence adduced against him." Harrison v. United States, supra, 392 U.S. at 222, 88 S.Ct. at 2010, 20 L.Ed.2d at 1051.
As stated in State v. McDaniel, supra, 274 N.C. at 584, 164 S.E.2d at 475:
". . . To hold that a defendant in a criminal action, once evidence has been erroneously admitted over his objection, may then take the stand, testify to exactly the same facts shown by the erroneously admitted evidence, and from that point embark upon whatever testimonial excursion he may choose to offer as justification for his conduct, without thereby curing the earlier error, gives to the defendant an advantage not contemplated by the constitutional provisions forbidding the State to compel him to testify against himself. . . ."
Defendant also argues, under State v. Godwin, 224 N.C. 846, 32 S.E.2d 609 (1945), that he was entitled to explain the evidence of his prior misconduct, or to destroy its probative value, or to contradict it with other evidence, without running the risk of abandoning his objection to the original introduction of the evidence. 224 N.C. at 847-48, 32 S.E.2d 609. Ordinarily this is true. In State v. Williams, 274 N.C. 328, 163 S.E.2d 353, 358-59 (1968), this Court said, "[O]ne does not waive an objection or a motion to strike, otherwise sound and seasonably made, by offering evidence for the purpose of impeaching the credibility or establishing the incompetency of the testimony in question. State v. Aldridge, 254 N.C. 297, 118 S.E.2d 766; Stansbury, North Carolina Evidence [Brandis Ed.1973], § 30."
However, defendant's testimony in present case regarding the September break-in was not an attempt to explain or contradict the evidence of his prior misconduct; nor was it an attempt to impeach the credibility or to establish the incompetency of the testimony. Instead, the witness was simply producing the same and additional evidence of the facts that had already been testified to over his objection. See 1 Stansbury, North Carolina Evidence § 30, p. 80 (Brandis rev. 1973). In denying the officers' testimony that he had confessed committing the breaking and entering of 5 November, defendant added that he had in fact attempted to break into the same store on 22 September, and was on probation for that offense at the present time. Such testimony does not come within the requirements set out in Godwin and Williams, supra, for the preservation of the exception to the allegedly improper testimony. Hence, we hold that, by presenting the same evidence on his direct examination as was earlier presented by the State, the defendant waived the benefit of his earlier objection to that evidence. Additionally, by taking the stand the defendant opened himself up to impeachment, and on cross-examination the State had every right to inquire into this prior offense for purposes of questioning his credibility. State v. Williams, 279 N.C. 663, 185 S.E.2d 174 (1971); State v. Norkett, 269 N.C. 679, 153 S.E.2d 362 (1967). Thus, we fail to see how this testimony could have prejudiced defendant's case.
Since the admission of the evidence of defendant's prior attempt to break into Mr. Wellons' building was not prejudicial to defendant, we need not consider whether it was admissible to show the identity of defendant under Exception No. 4, as set out in State v. McClain, supra.
For the reasons stated, we hold that the Court of Appeals erred in awarding defendant a new trial.
*332 Further assignments of error presented by defendant in the Court of Appeals were not passed upon by that court and have not been brought forward to this Court. The decision of the Court of Appeals is reversed and the judgment of the superior court is affirmed. The case is remanded to the Court of Appeals with direction that it remand to Durham Superior Court for issuance of commitment to put the prison sentence into effect.
Reversed.